   Case 19-00035                Doc 30          Filed 03/30/20 Entered 03/30/20 12:37:30                                   Desc Main
                                                  Document     Page 1 of 2


                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

   IN RE: Cheryl D. Pierce                                                                                          CASE NO.: 19-00035


                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.

 NewRez LLC d/b/a                                                               TCF National Bank
 Shellpoint Mortgage Servicing                                                  Name of Transferor
 Name of Transferee


 Name and Address where notices to transferee                                   Court Claim # (if known): 7-1
 should be sent:                                                                Amount of Claim: $24,141.72
                                                                                Date Claim Filed: 03/05/2019
 NewRez LLC d/b/a Shellpoint Mortgage Servicing
 P.O. Box 10826
 Greenville, SC 29603-0826

 Phone: 800-365-7107                                                            Phone: (763) 337-5001
 Last Four Digits of Acct #: 0497                                               Last Four Digits of Acct #: 1654


Name and Address where transferee payments
should be sent (if different from above):

Phone: ______________________
Last Four Digits of Acct #: ______


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


 By: /s/ Richard Piepes                                                         Date: March 30, 2020
 Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 19-00035         Doc 30     Filed 03/30/20 Entered 03/30/20 12:37:30             Desc Main
                                     Document     Page 2 of 2


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

  IN RE: Cheryl D. Pierce                                                          CASE NO.: 19-00035


                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on March 31 2020 I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, and a true and correct copy has been served via United States

Mail to the following parties:

Cheryl D. Pierce
329 Emmerson Ave.
Itasca, IL 60143

And via electronic mail to:

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604
                                               Robertson, Anschutz, Schneid & Crane LLC
                                               Authorized Agent for Secured Creditor
                                               10700 Abbott's Bridge Road, Suite 170
                                               Duluth, GA 30097
                                               Telephone: 470-321-7112
                                               Facsimile: 404-393-1425

                                               By: /s/ Nathan Doswell
                                               Email: ndoswell@rascrane.com
